Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Currently, claims 1-16 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement (IDS)
	An information disclosure statements submitted on 11/11/2019 ("11-11-19 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 11-11-19 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  SEMICONDUCTOR PACKAGE HAVING SEMICONDUCTOR CHIP BETWEEN FIRST AND SECOND REDISTRIBUTION LAYERS
Claim Objections
Claims 12-16 are objected to because the independent claim 12 contains an informality of (PID) representing both "a non-photoimageable dielectric" and "a photoimageable dielectric."  Please consider differentiating "a non-photoimage dielectric" from "a photoimageable dielectric" with "non-PID.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 9-14 and 16 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Pub. No. US 2019/0096829 A1 to Tang et al. ("Tang").
Fig. 16 of Tang has been annotated to support the rejection below: 	
[AltContent: textbox (passivation layer PL)][AltContent: arrow]
    PNG
    media_image1.png
    394
    528
    media_image1.png
    Greyscale

	
	Regarding independent claim 1, Tang teaches a semiconductor package (see Fig. 16; see also Fig. 17 which shows a plan view showing a cavity defined by inner four sections 124 that surround the semiconductor chip 150.) that precede it showing how the package structure is made.) comprising:
	a frame 124 (para [0033] - "conductive vias 124") having a cavity (volume into which the semiconductor die 150 and a portion of the encapsulant 134 reside) and including a wiring structure 116' and/or 116', 124 (para [0051] - "...some of the electrically connected to the conductive vias 122 through the seed layer 116' ") connecting first and second surfaces of the frame 124 to each other, the first and second surface opposing each other (see Fig. 16);

	a semiconductor chip 150 disclosed on the first connection structure 160 within the cavity and having connection pads 150b (para [0036] - "pads 150b") connected to the first redistribution layer 160;
	an encapsulant 134 (para [0041] - "insulating encapsulation 134") encapsulating the semiconductor chip 150, extending to cover the first surface of the frame 124, and having an upper surface substantially coplanar with an upper surface of the wiring structure 116' (see Fig. 16) and
	a second connection structure 140 (para [0033] - "redistribution layer 140") including an insulating layer 142 (para [0032] - "dielectric layers 142") disposed on the upper surfaces of the encapsulant 134 and the wiring structure 116', a second redistribution layer 144b (para [0031] - "metal segments 144b") disposed on the insulating layer 142, and vias 144a (para [0031] - "vias 144a") penetrating through the insulating layer 142 and connecting the wiring structure 116' and the second redistribution layer 140 to each other. 
	


	 
Regarding claim 2, Tang teaches the insulating layer 142 that includes a photoimageable dielectric (PID) (A limitation of "photoimageable dielectric (PID)" is directed to a property of the recited insulating layer, which may not structurally distinguish the recited insulating layer over that of Tang.  Here, Tang teaches that the dielectric layers 142 can be made "polyimide, epoxy resin, acrylic resin, phenol resin..." (para [0032]), which is capable of having the property of being photoimageable, which is consistent with how the Applicant describes organic material as being photoimageable in para [0056].
	Regarding claim 3, Tang teaches the wiring structure 116' that has a structure protruding from the first surface of the frame 124 (Seed layer 116' projects from the top surface of the conductive via 124.).
	Regarding claim 4, Tang teaches the wiring structure 116' that includes a plurality of wiring patterns (Fig. 16 shows multiple seeds layers 116'), and one of the plurality of wiring patterns 116' protrudes from the first surface of the frame 124 and is electrically connected to the second redistribution layer 144b. 
	Regarding claim 6, Tang teaches the insulating layer 142 that includes a plurality of insulating layers 142 (Fig. 16 shows two dielectric layers 142.), and the second redistribution layer 144b and the vias 144a that include, respectively, a plurality of second redistribution layers 144b and a plurality of vias 144a each disposed on and in the plurality of insulating layers 142 (see Fig. 16).
	Regarding claim 9, Tang teaches a passivation layer PL (see Annotated Fig. 16 above) disposed on a lower surface of the first connection structure 160 and having a 
	Regarding claim 10, Tang teaches a plurality of underbump metal (UBM) layers 170 (par a[0043] - "a plurality of under-ball metallurgy (UBM) patterns 170") disposed in the openings of the passivation layer PL and connected to the first redistribution layer 164; and 
	a plurality of electrical connections 180 (para [0044] - "...conductive elements 180 are, for example, solder balls or ball grid array (BGA) balls.").
	Regarding claim 11, Tang teaches the insulating layer 142 of the second connection structure 140 that has a substantially uniform thickness (see Fig. 16).

	Regarding independent claim 12, Tang teaches a semiconductor package (see Fig. 16; see also Fig. 17 which shows a plan view showing a cavity defined by inner four sections 124 that surround the semiconductor chip 150.) that precede it showing how the package structure is made.) comprising:
	a frame 124 (para [0033] - "conductive vias 124") having a cavity (volume into which the semiconductor die 150 and a portion of the encapsulant 134 reside) and including a wiring structure 116' and/or 116', 124 (para [0051] - "...some of the electrically connected to the conductive vias 122 through the seed layer 116' ") electrically connecting first and second surfaces of the frame 124 to each other, the first and second surface opposing each other (see Fig. 16);
	a first connection structure 160 (para [0052] - "redistribution layer 160") disposed on the second surface of the frame 124 and including a first redistribution layer 164 (par 
	a semiconductor chip 150 disclosed on the first connection structure 160 within the cavity and having connection pads 150b (para [0036] - "pads 150b") connected to the first redistribution layer 160;
	an encapsulant 134 (para [0041] - "insulating encapsulation 134") encapsulating the semiconductor chip 150, covering the first surface of the frame 124, and formed of a non-photoimageable dielectric (PID) (A limitation of "non-photoimageable dielectric (PID) is directed to a property of the recited encapsulant, which may not structurally distinguish the recited encapsulant over that of Tang. Here, Tang teaches that "The formation methods and materials of the insulating encapsulation 134 are similar to the processes and materials for forming the insulating encapsulation 132 as described in FIG. 5..."  (para [0038]). In para [0026], Tang describes the insulating encapsulation 132 may further include inorganic filler or inorganic compound such as silica or clay. Such inorganic materials are not capable of being photoimageable.); and
	a second connection structure 140 (para [0033] - "redistribution layer 140") including an insulating layer 142 (para [0032] - "dielectric layers 142") disposed on the upper surfaces of the encapsulant 134 and the wiring structure 116' 
and formed of a photoimageable dielectric (PID) (A limitation of "photoimageable dielectric (PID)" is directed to a property of the recited insulating layer, which may not structurally distinguish the recited insulating layer over that of Tang.  Here, Tang teaches that the dielectric layers 142 can be made "polyimide, epoxy resin, acrylic resin, 
	wherein the encapsulant 134 has the upper surface substantially coplanar with the upper surface of the wiring structure 116' and/or 116', 124 (see Fig. 16). 
	Regarding claim 13, Tang teaches the wiring structure 116' that has a structure protruding from the first surface of the frame 124 (Seed layer 116' projects from the top surface of the conductive via 124.).
	Regarding claim 14, Tang teaches the wiring structure 116' that includes a plurality of wiring patterns (Fig. 16 shows multiple seeds layers 116'), and one of the plurality of wiring patterns 116' protrudes from the first surface of the frame 124 and is electrically connected to the second redistribution layer 144b. 
	Regarding claim 16, Tang teaches the insulating layer 142 of the second connection structure 140 that has a substantially uniform thickness (see Fig. 16).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 5 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 5 and intervening claims 3 and 4 or (ii) claim 5 is 
Claim 7 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 7 or (ii) claim 7 is rewritten in independent form to include all of the limitations of its base claim 1.
Claim 8 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 8 or (ii) claim 7 is rewritten in independent form to include all of the limitations of its base claim 1.
Claim 15 is objected to, but would be allowable if (i) its base claim 12 is amended to include all of the limitations of claim 15 and intervening claims 13 and 14 or (ii) claim 15 is rewritten in independent form to include all of the limitations of its base claim 12 and the intervening claims 13 and 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2020/0211962 A1 to Tsai et al.
Pub. No. US 2018/0076178 A1 to Park et al.
Pub. No. US 2018/0096968 A1 to Lee et al.
Pub. No. US 2018/0082933 A1 to Ko et al.
Pub. No. US 2016/0260684 A1 to Zhai et al.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        22 February 2021